Name: Commission Regulation (EEC) No 3642/88 of 23 November 1988 amending Regulation (EEC) No 3083/73 on the communication of the information necessary for implementing Council Regulation (EEC) No 2358/71 on the common organization of the market in seeds
 Type: Regulation
 Subject Matter: agricultural policy;  means of agricultural production;  farming systems;  information technology and data processing
 Date Published: nan

 Avis juridique important|31988R3642Commission Regulation (EEC) No 3642/88 of 23 November 1988 amending Regulation (EEC) No 3083/73 on the communication of the information necessary for implementing Council Regulation (EEC) No 2358/71 on the common organization of the market in seeds Official Journal L 317 , 24/11/1988 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 27 P. 0224 Swedish special edition: Chapter 3 Volume 27 P. 0224 *****COMMISSION REGULATION (EEC) No 3642/88 of 23 November 1988 amending Regulation (EEC) No 3083/73 on the communication of the information necessary for implementing Council Regulation (EEC) No 2358/71 on the common organization of the market in seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (1), as last amended by Regulation (EEC) No 3997/87 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 3083/73 (3), as last amended by Regulation (EEC) No 2811/86 (4), specifies the information which the Member States must forward to the Commission and the deadlines for such notification; whereas it is provided that information on the issue of import licences for hybrid maize is to be notified once a month; whereas, as that frequency does not permit the foreseeable quantity of imports to be known in good time and does not allow measures which the market trend could require to be taken, the dates for the forwarding of the information should be adjusted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement-Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3083/73 is hereby amended as follows: 1. The entries opposite 10 are replaced by: 1.2.3 // // // // 'Number // Nature of information // Date by which the information must be supplied // // // // 10 // Information relating to the issue of import licences: (9) // // // - for hybrid maize // the 10th, 20th, and last day of each month // // - for hybrid sorghum // the 10th of each month' // // // 2. The introductory sentence and the first indent in footnote (9) are replaced by the following: 'The following information is to be supplied as shown below: - issue of import licences for hybrid maize per 100 kilograms, - issue of import licences for hybrid sorghum in . . . (month) per 100 kilograms.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 246, 5. 11. 1971, p. 1. (2) OJ No L 377, 31. 12. 1987, p. 37. (3) OJ No L 314, 15. 11. 1973, p. 20. (4) OJ No L 260, 12. 9. 1986, p. 8.